DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
Status of the claims:  Claims 1-23 are currently pending.  Claims 17-23 were newly presented.
Priority:  This application is a 371 of PCT/EP2017/050620 (01/13/2017)
and claims priority to EUROPEAN PATENT OFFICE (EPO) 16151298.3 (01/14/2016).
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (W02013036997) in view of Guo et al. (Lab Chip, 2012, 12, 2146–2155), amended to be further in view of Macosko et al. (Cell, 161, p. 1202-1214, 2015).
Applicant amended the claims in a manner that avoids the rejection.  This rejection is withdrawn.
NEW CLAIM REJECTIONS 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Regev et al. (US 20180030515) in view of Dura et al. (Nat. Commun. 2015, 6:5940, 13 pages) and Ricicicova et al. (US 20160252495).
Regarding claim 1, Regev teaches A plurality of microfluidic compartments, wherein at least 1% of said compartments form a subset in which each compartment comprises: 
(i) a first cell, 
…
 (iii) a set of barcode oligonucleotides each comprising a barcode sequence unique to the set and a sequence capable of binding specifically to mRNA and/or cDNA of the first cell and mRNA and/or cDNA of the one second cell ([0259]-[0261]: Drop-Seq droplet preparation;  [0207]: “Applicants measured a mean single-cell purity of 95.8% (FIG. 15C)”; Fig. 7:

    PNG
    media_image1.png
    479
    1260
    media_image1.png
    Greyscale
;
Fig. 8:

    PNG
    media_image2.png
    522
    1266
    media_image2.png
    Greyscale
).

Although Regev teaches preparing assays comprising “B-cells” ([0090]), “Methods of assaying … cell-cell … interactions … are also contemplated within the present invention” ([0155]), and “cell - cell doublets” ([0126]), Regev does not specifically teach claim 1’s element of:
(ii) one second cell wherein the one second cell is a cell of B-cell lineage.
However before the effective filing date, one of ordinary skill in the art would consider utilizing Regev’s suggested assay of B-cells interacting with another cell with DropSeq the technique in a manner as suggested by Dura (p. 11: “the microfluidic cell pairing device presents a useful approach for studying cell–cell interactions among lymphocytes and their interaction partners”; “B-cell preparations were used for microfluidics assays”; p. 4: “B cells express eGFP-labelled MHCII”; Fig. 2) to perform cell pairing to study interactions with a B cell and Ricicova’s microreactor of cells ([0026]: “High-throughput microfluidic analysis is used to perform functional screens on antibodies secreted from single effector cells, in some cases, present in heterogeneous cell populations”; Examples) and arrive at the claimed invention.  One of ordinary skill in the art would have had a reasonable expectation of success in the combination because both references are in the same field of endeavor of cell assays utilizing microfluidics and because they all describe applications to cell-cell interactions including B-cells.  
	Regarding claim 2, wherein the subset is at least 5% of the plurality of microfluidic compartments, Regev teaches control of the compartment occupation through concentration ([0120], [0126], [0200]) and Dura teaches immune cell pair loading (i.e. Fig. 1) which one of ordinary skill in the art would have readily considered for studying the cell-cell interactions and arrive at the claimed invention.  
	Regarding claim 3, wherein the first cell and the second cell are derived from different species, Regev teaches cell doublets of human-mouse ([0206]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
	Regarding claim 4, wherein the molecule or part thereof accessible on the surface of the first cell is a cell signaling receptor, Dura teaches cell signaling receptors on the surface (p. 2) and Regev teaches photoreceptors ([0214]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
	Regarding claim 5, wherein the first cell is a diseased cell, a stem or pluripotent cell, or a cell in which pluripotency is inducible by a polypeptide ligand, Regev teaches stem cells ([0090]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 6, wherein the second cell is a non-human plasma cell of the B-cell lineage and the polypeptide ligand is an antibody produced by the plasma cell, Ricicicova teaches a microfluidic assay including characterizing non-human plasma B cells producing antibodies ([0014]: “plasma cell” [0159]: HEK293, antibody, mouse plasma cell; [0224], [0239]: “plasma B cells”; [0185], [0238]: different species) which one of ordinary skill in the art would have considered in combination with Regev and Dura and arrive at the claimed invention.
	Regarding claim 7, wherein the polypeptide ligand is selected from the group consisting of an antibody, an antibody derivative and an antibody mimetic, Regev teaches antibodies ([0067]), as does Dura (p. 2-4) and Ricicicova ([0009], [0011], [0014]) which one of ordinary skill would have considered and arrive at the claimed invention.
Regarding claim 8, wherein the set of barcode oligonucleotides is linked to a bead, Regev teaches this structure ([0047]), which one of ordinary skill would have considered and arrive at the claimed invention.
Regarding claim 9, wherein said sequence capable of binding specifically to mRNA and/or cDNA is a sequence capable of binding specifically to an mRNA 3' poly(A) tail or to a gene-specific sequence, Regev teaches this structure ([0047]), which one of ordinary skill would have considered and arrive at the claimed invention.
Regarding claim 10, The plurality of microfluidic compartments of claim 1, the compartments of said subset of the plurality of compartments each further comprising one or more of the following: - a cell lytic agent, - an RNase-inhibitor, - a DNase, - reagents for a reverse transcription reaction, and/or - a drug or drug candidate for treating the diseased cell or the disease the diseased cell is derived from, wherein the diseased cell it the first cell, Regev teaches this structure ([0016], [0066], [0068]: lysis reagent), which one of ordinary skill would have considered and arrive at the claimed invention.
Regarding claim 11 to A method for generating a plurality of microfluidic compartments according to claim 1, comprising the steps of: (a) introducing into a microfluidic system: (i) a fluid comprising a plurality of first cells, (ii) a fluid comprising a plurality of second cells each expressing a polypeptide ligand which is intended to specifically bind to a molecule or part thereof accessible on the surface of a first cell, and (iii) a fluid comprising sets of barcode oligonucleotides, wherein the barcode oligonucleotides of each set comprises a barcode sequence unique to the set, and a sequence capable of binding specifically to mRNA and/or cDNA of the first cell 3and mRNA and/or cDNA of the one second cell , as with instant claim 1, Regev teaches the microfluidic assay including the suggestion of measuring cell-cell interactions which one of ordinary skill in the art would have considered with Dura’s teaching of studying cell-cell interactions among lymphocytes.  Thus, before the effective filing date, one of ordinary skill in the art would consider utilizing Regev’s suggested assay of B-cells interacting with another cell with DropSeq the technique (including unique barcode oligonucleotides in compartments; claims 105-107) in a manner as suggested by Dura (p. 11: “the microfluidic cell pairing device presents a useful approach for studying cell–cell interactions among lymphocytes and their interaction partners”; “B-cell preparations were used for microfluidics assays”; p. 4: “B cells express eGFP-labelled MHCII”; Fig. 2) to perform cell pairing to study interactions with a B cell and Ricicova’s microreactor of cells ([0026]: “High-throughput microfluidic analysis is used to perform functional screens on antibodies secreted from single effector cells, in some cases, present in heterogeneous cell populations”; Examples) and arrive at the claimed invention.  One of ordinary skill in the art would have had a reasonable expectation of success in the combination because both references are in the same field of endeavor of cell assays utilizing microfluidics and because they describe applications to cell-cell interactions including B-cells.  
Regarding claim 12, as in instant claims 1 and 11, one of ordinary skill in the art would have considered implementing Regev’s DropSeq technique combined with Dura’s teaching of cell-cell interactions among B cells to provide microfluidic compartments of claim 1(a).  In addition, one of ordinary skill in the art would have further followed the steps of lysing, RT, amplifying cDNA, and determining the sequence of the cDNA as taught by Regev (claims 105-107).  Regarding the further selecting sequences step, Regev teaches such a step ([0125], [0201]-[0224]) which one of ordinary skill in the art would have considered in analyzing the determined sequences and arrive at the claimed invention.  
Regarding claim 13, Regev teaches the barcode oligo has an oligo dT sequence for capture and priming ([0194]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 14, Regev teaches pooling the amplified cDNA prior to sequencing ([0249]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 15, Regev teaches using DropSeq for profiling gene expression in response to environment ([0120]-[0122]) and similarly Dura (p. 2-4) and Ricicicova ([0009], [0011], [0014]) teach the effect of antibodies on gene expression which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 16, Regev teaches the barcode which specifically binds the mRNA is at the 3’ end and is capable of priming DNA polymerization ([0118], [0159]-[0161], [0193]-[0195]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 17 as with instant claim 1, Regev teaches the microfluidic assay including the suggestion of measuring cell-cell interactions which one of ordinary skill in the art would have considered with Dura’s teaching of studying cell-cell interactions among lymphocytes.  Thus, before the effective filing date, one of ordinary skill in the art would consider utilizing Regev’s suggested assay of B-cells interacting with another cell with DropSeq the technique (including unique barcode oligonucleotides in compartments; claims 105-107) in a manner as suggested by Dura (p. 11: “the microfluidic cell pairing device presents a useful approach for studying cell–cell interactions among lymphocytes and their interaction partners”; “B-cell preparations were used for microfluidics assays”; p. 4: “B cells express eGFP-labelled MHCII”; Fig. 2) to perform cell pairing to study interactions with a B cell and arrive at the claimed invention.  Regarding the additional claim language relating to volume and concentrations of the cells and barcode represented by lambda, one of ordinary skill in the art would have been motivate to keep lambda close to one and would have accordingly adjusted the concentrations (Regev [0082], [0120], [0206]-[0207]) to achieve the result.  Thus, one of ordinary skill had a reasonable expectation of success in the combination because both references are in the same field of endeavor of cell assays utilizing microfluidics and because both describe applications to cell-cell interactions including B-cells.  
	Regarding claim 18, Regev teaches a range of cell concentrations ([0126]: “100 cells/μl, 50 cells/μl, 25 cells/μl, and 12.5 cells/μl”) while Dura used “106–107 cells per ml” (p. 11) which one of ordinary skill in the art would have optimized according to the desired preferred conditions (Regev [0082]) and arrive at the claimed invention.
Regarding claim 19 as with instant claims 11 and 17, Regev teaches the microfluidic assay including the suggestion of measuring cell-cell interactions which one of ordinary skill in the art would have considered with Dura’s teaching of studying cell-cell interactions among lymphocytes.  Thus, before the effective filing date, one of ordinary skill in the art would consider utilizing Regev’s suggested assay of B-cells interacting with another cell with DropSeq the technique (including unique barcode oligonucleotides in compartments; claims 105-107) in a manner as suggested by Dura (p. 11: “the microfluidic cell pairing device presents a useful approach for studying cell–cell interactions among lymphocytes and their interaction partners”; “B-cell preparations were used for microfluidics assays”; p. 4: “B cells express eGFP-labelled MHCII”; Fig. 2) to perform cell pairing to study interactions with a B cell and arrive at the claimed invention.  One of ordinary skill in the art would have had a reasonable expectation of success in the combination because both references are in the same field of endeavor of cell assays utilizing microfluidics and because both describe applications to cell-cell interactions including B-cells.  
Regarding claim 20 as in instant claims 1 and 12, one of ordinary skill in the art would have considered implementing Regev’s DropSeq technique combined with Dura’s teaching of cell-cell interactions among B cells to provide microfluidic compartments of claim 1(a).  In addition, one of ordinary skill in the art would have further followed the steps of lysing, RT, amplifying cDNA, and determining the sequence of the cDNA as taught by Regev (claims 105-107).  Regarding the further selecting sequences step, Regev teaches such a step ([0125], [0201]-[0224]) which one of ordinary skill in the art would have considered in analyzing the determined sequences and arrive at the claimed invention.  
Regarding claim 21, Regev teaches the barcode oligo has an oligo dT sequence for capture and priming ([0194]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 22, Regev teaches pooling the amplified cDNA prior to sequencing ([0249]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 23, Regev teaches using DropSeq for profiling gene expression in response to environment ([0120]-[0122]) and similarly Dura (p. 2-4) and Ricicicova ([0009], [0011], [0014]) teach the effect of antibodies – including those raised by immunizing a vertebrate (Ricicicova [0221], [0116]) on gene expression which one of ordinary skill in the art would have considered and arrive at the claimed invention.
	Therefore, the claims are rejected as prima facie obvious.
Conclusion
The claims are not in condition for allowance.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/            Primary Examiner, Art Unit 1639